DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10673578. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- With respect to claims, the Patent discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, on a downlink carrier of a second cell, a physical downlink control channel (PDCCH) including scheduling information for a physical downlink shared channel (PDSCH) on a downlink of a first cell (e.g. claim 1 lines 3-6; claim 5, lines 2-6 of Patent); performing, on the downlink of the first cell, a reception of the PDSCH scheduled based on the scheduling information (see claim 1, lines 7-8 of Patent); and transmitting, on an uplink of the first cell, feedback information associated with the reception of the PDSCH (see claim 1, line 11-12 of Patent).   
- Regarding to the different between the Patent and the Application such as “downlink scheduling information via the first cell”, It have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nogami et al. (Pub. No. 20160381681).
- With respect to claims 1, 3-4, 6, 8-9, 11, 13-14, 16, and 18-19, Nogami teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, on a downlink carrier of a second cell, a physical downlink control channel (PDCCH) including scheduling information for a physical downlink shared channel (PDSCH) on a downlink of a first cell (par. 212 “the base station device 1 may transmit a DCI format (downlink grant) relating to scheduling of a PDSCH for the second cell, to the terminal device 2 by using a PDCCH of the first cell”); performing, on the downlink of the first cell, a reception of the PDSCH scheduled based on the scheduling information (see par. 202 “the terminal device 2, which are managed by the higher layer processing unit 201 in which radio resource control information of which notification is performed on a PDSCH is configured”); and transmitting, on an uplink of the first cell, feedback information associated with the reception of the PDSCH (see par. 267 “ subframe in which HARQ-ACK corresponding to the physical downlink shared channel is transmitted”).  Nogami explicitly fails teach the downlink carrier in the second cell, however it would have been obvious to a person of ordinary skill in the art before the effective filling date to understand that Nogami teach the cross carrier scheduling consider as claim 1 disclosed.
- With respect to claims 2, 7, 12, and 17, Nogami teaches wherein the first cell corresponds to a primary cell (e.g. cell in par. 85).  
- With respect to claims 5, 10, 15 and 20, Nogami teaches wherein the uplink carrier of the first cell and the downlink carrier of the first cell are associated with a first frequency, wherein the downlink carrier of the second cell is associated with a second frequency, and wherein the first cell and the second cell are configured to the terminal for a carrier aggregation (see par. 33, and 41).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471